The finding of the court that the damages are excessive was fully sustained by the evidence, and authorized the inference that the jury "were influenced by prejudice or unwittingly fell into a plain mistake." It follows that the verdict was properly set aside so far as the damages are concerned. But the court also found from the facts that the error or misconduct of the jury in their assessment of the damages was so great, and the consideration they gave to the case was so brief, that they did not fairly consider the issue of liability. This finding presents no error and justified the order setting aside the verdict on both issues. It does not "clearly appear that the effect of the error did not extend to all the issues tried." McBride v. Huckins, 76 N.H. 206, 213; Doody v. Railroad,77 N.H. 161.
Exception overruled.
All concurred.